Title: From Thomas Jefferson to William Tatham, 28 July 1807
From: Jefferson, Thomas
To: Tatham, William


                        
                            Sir
                     
                            Washington July 28. 07.
                        
                        Your several letters from the 10th. to the 23d. inclusive have been duly recieved, and have served to
                            regulate our belief of the state of things in Lynhaven amidst the variety of uncertain reports which were afloat. in mine
                            of the 6th. I mentioned that it would be necessary for me to ask the continuance of this service from you only until I
                            could ascertain the course the squadron of Commodore Douglass meant to pursue. we are now tolerably satisfied as to that
                            course. from every thing we have seen we conclude that it is not their intention to go into a state of general war, or to
                            commit further hostilities than remaining in our waters in defiance and bringing to vessels within them, until they get
                            their orders from England. we have therefore determined to keep up only a troop of cavalry for patrolling the coast
                            opposite them & preventing their getting supplies, and the naval & artillery force now in Norfolk for it’s defence. in
                            this state of things and in consideration of the unhealthy season now approaching at this as other places on the
                            tide-waters, and which we have always retired from about this time, the members of the administration as well as myself
                            shall leave this place in three or four days, not to return till the sickly term is over, unless something extraordinary
                            should reassemble us. it is therefore unnecessary for me to ask any longer the continuance of your labors. you will be so
                            good as to make the proper disposition of whatever articles you may have found it necessary to procure on public account,
                            to make up the accounts for your services according to the principles stated in my letter of the 6th. and to send them
                            either to myself for the navy department, or to the head of that department directly. they would find me at Monticello.
                            with my thanks for the diligence with which you have executed this trust, accept my salutations & assurances of
                            esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    